Citation Nr: 1627700	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for common variable immunodeficiency (CVID), diagnosed as hypogammaglobulinemia, for the period since December 29, 2008. 

2.  Entitlement to a rating in excess of 30 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis (respiratory disability), for the period since December 29, 2008.

3.  Entitlement to a schedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period since December 29, 2008.

4.  Entitlement to an extraschedular TDIU for the period prior to and since December 29, 2008.


REPRESENTATION

Appellant represented by:	 Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1976 to March 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a February 2005 rating decision of the RO in St. Petersburg, Florida.

In June 2009, June 2010, and April 2011, the Board remanded the appeal to ensure due process in affording the Veteran a Board hearing.  In September 2011, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In a decision dated in January 2012, the Board denied reopening of a claim of entitlement to service connection for a mental disorder, denied a rating in excess of 30 percent for CVID for the period prior to December 29, 2008, and denied a rating in excess of 10 percent for the respiratory disability for the period prior to December 29, 2008.  In the same action, the Board remanded the issues of entitlement to a rating in excess of 30 percent for CVID for the period after December 29, 2008, and entitlement to a rating in excess of 10 percent for the respiratory disability for the period after December 29, 2008.  

The Veteran appealed to the Veterans Court.  In an Order dated in August 2012, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision to the extent of the denial of a rating in excess of 30 percent for CVID for the period prior to December 29, 2008.  The Court further determined that, as the record reasonably raised the issue of the Veteran's individual employability, a TDIU claim was a component of the increased rating claims on appellate status and the Board was required to address this aspect of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The parties agreed that the Board's denial of reopening of service connection for a mental disorder, and of a rating in excess of 10 percent for the respiratory disability for the period prior to December 29, 2008, should not be disturbed.  

In November 2013, the Board remanded the issues as listed on the title page above for additional evidentiary development.  Those issues have since been returned to the Board for further appellate action.  The Board also denied a rating in excess of 30 percent for CVID prior to December 29, 2008, and denied a TDIU on a schedular basis prior to December 29, 2008.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2015). 

During the course of the appeal, a March 2013 rating decision granted a 30 percent rating for the respiratory disability, effective December 29, 2008.  Accordingly, the appeal as currently configured does not involve a staged rating.  

The Veteran submitted additional evidence without a waiver of initial RO consideration in December 2014, subsequent to the November 2014 Supplemental Statement of the Case.  However, he responded to the Board's solicitation of a waiver in March 2016 by indicating that he wished to waive his right to have that evidence considered by the RO in the first instance. 

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period since December 29, 2008, the Veteran's CVID has been manifested by tachycardia, and by hemoglobin consistently in excess of 7gm/100ml, without congestive heart failure, dyspnea at rest or with mild exertion, cardiomegaly, or syncope.  

2.  For the period since December 29, 2008, the Veteran's respiratory disability has been manifested by occasional cough with purulent sputum and occasional antibiotic usage, with no anorexia, weight loss, or frank hemoptysis, and with no incapacitating episodes of infection requiring bedrest and treatment by a physician, as well as post-bronchodilator FEV-1 of 82 percent predicted and FEV-1/FVC of 70 percent predicted.

3.  For the period since December 29, 2008, the Veteran is in receipt of a 30 percent rating for CVID and a 30 percent rating for the respiratory disability for a combined rating of 50 percent.  


CONCLUSIONS OF LAW

1.  For the period since December 29, 2008, the criteria for a disability rating higher than 30 percent for CVID have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7912-7700 (2015).

2.  For the period since December 29, 2008, the criteria for a disability rating higher than 30 percent for the respiratory disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 7912-6601 (2015).

3.  Since December 29, 2008, the criteria for TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Disability Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Common Variable Immunodeficiency 

Historically, in a July 1978 rating decision, service connection for CVID was granted and an initial rating of 30 percent was assigned under Diagnostic Code 7912-7700, effective March 7, 1978.  

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron-deficiency and pernicious anemia.  Under that schedule, a 100 percent rating is available with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  

A 70 percent rating is available with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  

A 30 percent rating is available with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  

A 10 percent rating is available with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A rating of 0 percent is for assignment with hemoglobin 10gm/100ml or less, asymptomatic.  

Complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be evaluated separately.  38 C.F.R. § 4.117, Diagnostic Code 7700.

The Board notes that the structure of Diagnostic Code 7700 is primarily conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  The Board finds that the use of the word "with" in the rating schedule is equivalent to "and" and indicates the conjunctive.  Therefore, to substantiate a rating at any compensable level, there must first be substantiation of the requisite hemoglobin criterion stated under that level.  There must also be additional symptoms like or similar to the examples used at each level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992) (use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation).  

In argument received in September 2004, the Veteran asserted that he gets sick easily because of low antibodies in his blood, and that he was taking intravenous immunoglobulin (IVIG) but would get sick side effects.  The Veteran testified at the Board hearing that this condition causes him to tire easily, causes weakness, and causes shortness of breath.  At times, he has to use a respirator.  At times he gets light headed.  The Veteran reported in a telephone conversation to Vocational Consultant in April 2013 (see April 16, 2013 report of E. Calandra) that he can walk for only 10-15 minutes without experiencing shortness of breath and he has come down with pneumonia several times over the past month which found him bedridden for one week each time.  Four times a day he has bronchio shortness of breath for which he needs to lie down for several hours.  

After a review of all of the evidence, the Board finds that, since December 29, 2008, the Veteran's CVID has been manifested by hemoglobin consistently in excess of 7gm/100ml, with frequent tachycardia, but without symptoms like or similar to congestive heart failure, dyspnea at rest or with mild exertion, cardiomegaly, or syncope.  

The report of a VA examination in March 2012 reveals that, while the Veteran used to receive IVIG, he has not had any in about five years.  It was noted that the previous VA examination was also about five years before, and that his condition had been stable over that time.  The Veteran reported that he coughs a lot and produces a little bit of green phlegm.  He reported no fevers, and that he had not required antibiotics since approximately one year prior when he had pneumonia.  He reported dyspnea on exertion which had been worsening over time.  

The examiner found that, over the previous 12 months, no oral or topical medications had been required, there had been no exacerbations, there were no episodes of severe impairment of health, there were no cutaneous manifestations of autoimmune disease, no cardiac manifestations, no congestive heart failure, no neurological manifestations, no gastrointestinal manifestations, and no vascular manifestations.  Hemoglobin was reported as 14.7gm/100ml.  

VA outpatient records reveal hemoglobin measurements as follows:

   Date   
        Hemoglobin   
   Date      
     Hemoglobin  
Jun '14
14.5/
100ml
Sep '09
10.9/
100ml
Nov '12
14.3/
100ml
Sep '09
15.1/
100ml
Jun '12
14.5/
100ml
Aug '09
13/
100ml
Nov '11
14.7/
100ml
Aug '09
12.2/
100ml
Jun '11
13.8/
100ml
Aug '09
10.8/
100ml
May '11
14.1/
100ml
Jul '09
14.6/
100ml
May '11
12.4/
100ml
Jun '09
13.8/
100ml
May '11
11.6/
100ml
Apr '09
13.5/
100ml
May '11
11.7/
100ml
Apr '09
12.2/
100ml
May '11
13/
100ml
Apr '09
11.8/
100ml
Feb '11
13.5/
100ml
Apr '09
11.4/
100ml
Nov '10
13.1/
100ml
Apr '09
12.9/
100ml
Aug '10
13.5/
100ml
Apr '09
13/
100ml
Nov '09
12.8/
100ml
Apr '09
11.2/
100ml
Sep '09
10.8/
100ml









Thus the essential criterion for the 70 percent rating-hemoglobin 7gm/100ml or less-is not met in this case.  The Board finds that this precludes a rating in excess of 30 percent regardless of the other symptomatology present.  However, the Board will decide this issue in the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative). 

The Board also notes that there are no findings like or similar to congestive heart failure or cardiomegaly in the outpatient treatment records.  Indeed, the March 2012 VA examiner specifically found that there was no congestive heart failure or cardiac complications associated with the service-connected CVID.  

VA outpatient records have repeatedly found syncope to be absent on examination and by report of the Veteran.  See VA Primary Care notes dated November 25, 2013, May 24, 2013, February 26, 2013, November 7, 2012, February 27, 2012, March 9, 2011, September 2, 2010, October 12, 2010, and May 27, 2009.  

The only finding consistent with syncope comes from an August 20, 2009, Medical Resident Note, which reveals a recent syncopal episode after taking cocaine.  As this episode was attributed to a nonservice-connected factor, it is appropriate to exclude this episode of syncope from consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

While the Veteran has consistently been found to have dyspnea with exertion, the evidence is not consistent with dyspnea at rest or with mild exertion.  The Board acknowledges the Veteran's statement in April 2013 that he can walk for only 10-15 minutes without experiencing shortness of breath, and four times a day he has shortness of breath for which he needs to lie down for several hours.  However, this evidence must be balanced against many negative findings for shortness of breath on clinical examination.  These include reports dated August 25, 2008, September 19, 2008, August 14, 2009, August 20, 2009, October 26, 2009, November 2, 2009, March 26, 2010, July 7, 2010, August 25, 2010, September 2, 2010, September 23, 2010, October 12, 2010, November 26, 2010, December 13, 2010, February 1, 2011, May 11, 2011, May 18, 2011, May 22, 2011, June 21, 2011, June 24, 2011, July 27, 2011, August 29, 2011, October 18, 2011, February 27, 2012, November 7, 2012, February 26, 2013, May 24, 2013, November 25, 2013, and July 22, 2014.

A September 19, 2008, Nursing Admission Note, reveals the Veteran's report that "he gets short of breath with shaking like movements when he smokes alot of crack."  As this is attributed to a nonservice-connected factor, the Board finds that it is appropriate to exclude this symptomatology from consideration in determining a rating for CVID.

While the Board acknowledges that the Veteran has frequently been found to have tachycardia on examination, and his pulse has as often as not been at 100 beats per minute or above, this alone is not a sufficient basis to award a higher rating under Diagnostic Code 7700 in the absence of hemoglobin 7gm/100ml or less. 

In sum, the Board finds that the criteria for a rating in excess of 30 percent under Diagnostic Code 7700 are not met and are not more nearly approximated than those for the 30 percent rating.  

The Board has considered whether any other diagnostic code is appropriate.  However, as Diagnostic Code 7700 specifically applies to anemia, the Board finds that the application of any other diagnostic code would be an inappropriate rating by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy).  






The Board has also considered whether there are any complications of anemia which may be evaluated separately.  However, the evidence does not identify any such complications.  The Board notes that the Veteran's tachycardia is specifically considered under Diagnostic Code 7700.  His reports of shortness of breath are considered under the rating for his respiratory disability.

Finally, the Board has considered the finding of the Social Security Administration (SSA) in its September 2001 decision to grant SSA disability benefits that the Veteran's hypogammaglobulinemia was "severe" within the meaning of SSA regulations.  The Board simply notes that the descriptor "severe" is not used within Diagnostic Code 7700 and is not defined within the rating schedule for hemic and lymphatic disorders.  Moreover, while SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished decision).  In comparison to the findings discussed above, which are directly pertinent to the rating criteria, the finding of SSA as to the level of disability is accorded less probative weight.

As a preponderance of the evidence is against any rating in excess of 30 percent, the Board concludes that the benefit sought on appeal in this case is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Respiratory Disability 

Historically, in a July 1978 rating decision, service connection was granted for bronchiectasis, cylindrical, post-infectious, left lower lobe, with vasomotor rhinitis and history of maxillary sinusitis.  An initial rating of 10 percent was assigned under Diagnostic Code 7912-6601, effective March 7, 1978.  

Under Diagnostic Code 6601, bronchiectasis is assigned a 100 percent rating with incapacitating episodes of infection of at least six weeks total duration per year.  A 60 percent rating is for assignment with incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 30 percent rating is for assignment with incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 10 percent rating is for assignment with intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  Or, the condition may be rated according to pulmonary impairment as for chronic bronchitis, under Diagnostic Code 6600.  An incapacitating episode is one that requires bedrest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.

Chronic bronchitis is rated under Diagnostic Code 6600.  A 100 percent rating is available with FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent rating is available with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent rating is available with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 10 percent rating requires FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

VA evaluates pulmonary function test results based on post-bronchodilator results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilator results would assure consistent evaluations.  Id. at 46,723. 

When pulmonary function tests are not consistent with clinical findings, evaluation should generally be based on the pulmonary function tests.  Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes with some exceptions; when evaluating based on pulmonary function tests.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different pulmonary function tests (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006).  

The Board observes that Diagnostic Code 6601 employs a combination of disjunctive and conjunctive criteria at the 60 percent level.  The criteria can be met by either showing the designated incapacitating episodes, or based on specific symptoms.  However, within the alternative of specific symptoms, the conjunctive is employed and all symptoms must be met or more nearly approximated than those at the lower levels, i.e., near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  

In argument received in September 2004, the Veteran asserted that he has bad lungs from the tear gas from the Army.  He reported that he took the breathing test and passed out.  The nurse told him this was normal.  At the Board hearing, the Veteran reported having coughing attacks which are productive of phlegm.  He reported having four episodes of pneumonia in the past year, each lasting about a week.  At times, he has to use a respirator.  At times he gets light headed. 

The Veteran reported in a telephone conversation to Vocational Consultant in April 2013 (see April 16, 2013 report of E. Calandra) that he can walk for only 10-15 minutes without experiencing shortness of breath and he has come down with pneumonia several times over the past month which found him bedridden for one week each time.  Four times a day he has shortness of breath for which he needs to lie down for several hours.  

The report of a VA examination in March 2012 reveals a specific diagnosis of bronchiectasis.  The examiner noted that the Veteran requires bronchodilator therapy and anti-inflammatory medication daily; however, he had not required oral bronchodilators or antibiotics in the prior 12 months.  He had also not required oxygen therapy.  The examiner checked the box indicating a productive cough daily with purulent sputum at times.  The examiner did not check boxes indicating daily productive cough with blood-tinged sputum or a near constant productive cough.  The examiner found that there were no incapacitating episodes due to bronchiectasis.  The examiner described the Veteran's cough as occasional.  No pulmonary function test was performed and no exercise capacity testing was performed.  

The Board acknowledges that the Veteran has reported episodes where he has to take to his bed and the Board considers these to be assertions that he has incapacitating episodes notwithstanding the finding of the March 2012 examiner that there are no such episodes.  However, the rating criteria require more than simply episodes of taking to bed.  An incapacitating episode is specifically defined as one that requires bedrest and treatment by a physician.  The Veteran's descriptions are not consistent with incapacitating episodes as defined under the rating criteria.

Regarding the alternative criteria, the VA outpatient treatment records are consistent with the VA examination in showing that the Veteran's cough has not been constant or near constant, but has been occasional.  The Veteran was noted to have a productive cough with yellow or other color sputum on April 17, 2009, August 10, 2009, August 14, 2009, August 15, 2009, August 19, 2009, March 26, 2010, September 23, 2010, May 21, 2011, and October 1, 2012.  A September 19, 2008, Nursing Admission Note reveals the Veteran's report that he had been coughing up yellow mucus though "mainly when I do crack."

An intermittent cough was noted on October 1, 2012.  However, the Veteran has primarily been found to have either no cough or a non-productive cough.  Such findings were reported on July 2, 2009, August 20, 2009, October 19, 2009, October 21, 2009, November 2, 2009, November 12, 2009, November 17, 2009, August 25, 2010, September 2, 2010, October 12, 2010, November 26, 2010, December 13, 2010, June 24, 2011, February 1, 2011, February 7, 2011, February 8, 2011, May 11, 2011, May 22, 2011, May 23, 2011, May 24, 2011, August 29, 2011, October 18, 2011, February 27, 2012, November 7, 2012, February 26, 2013, May 24, 2013, and July 22, 2014.

Based on the clinical evidence, to include the Veteran's descriptions of symptoms to clinicians and to VA, the Board finds that the criterion of near constant findings of cough with purulent sputum has not been met.  

There are no findings consistent with anorexia or unwanted weight loss.  The Veteran's weight has been consistent throughout the period on appeal, and the Veteran was reported in January 2008 his "efforts to lose weight."  He also testified that he has gained weight due to both service-connected conditions.

Regarding episodes of hemoptysis, the evidence has been consistently negative.  The Veteran was reported to have no hemoptysis in November 2, 2009, March 26, 2010, July 7, 2010, September 2, 2010, September 23, 2010, November 26, 2010, December 13, 2010, June 24, 2011, July 27, 2011, August 25, 2010, February 1, 2011, May 11, 2011, June 21, 2011, August 29, 2011, October 18, 2011, February 27, 2012, November 7, 2012, February 26, 2013, May 24, 2013, and July 22, 2014.  

In sum, the Board finds that the criteria for a rating in excess of 30 percent under Diagnostic Code 6601 are not met and are not more nearly approximated than those for the 30 percent rating.  

Regarding Diagnostic Code 6600, pulmonary function testing conducted in January 2013 reveals pre-bronchodilator results of FEV-1=72 percent predicted; FEV-1/FVC=71 percent predicted; and DLCO=73 percent predicted.  Post-bronchodilator results reveal FEV-1=82 percent predicted; and FEV-1/FVC=70 percent predicted. The examiner found that the test result that most accurately reflects the Veteran's level of disability is FEV-1/FVC.  Exercise capacity testing not performed.  Based on the pulmonary function test results, the Board finds that the criteria for a rating in excess of 30 percent under Diagnostic Code 6600 are not met and are not more nearly approximated than those for the 30 percent rating.  

The Board has also considered whether any other diagnostic codes would be appropriate and more advantageous than those addressed above.  In light of the Veteran's service connection for a "history" of sinusitis, the Board finds that a rating under the General Rating Formula for Sinusitis would not afford as high a rating as is already assigned, as that schedule requires near constant sinusitis or osteomyelitis for a 50 percent rating, which is not demonstrated or asserted in this case.  The Diagnostic Code for vasomotor rhinitis does not provide any rating in excess of 30 percent.  Accordingly, that code would also not prove more advantageous to the Veteran.  As there appears to be no reported symptomatology associated with these conditions during the period under consideration, the Board finds that separate compensable ratings are not warranted.  

Finally, the Board has considered the finding of the SSA in its September 2001 decision to grant SSA disability benefits that the Veteran's respiratory disorder was "severe" within the meaning of SSA regulations.  As discussed above, the descriptor "severe" is not used within Diagnostic Code 6600 or 6601 and is not defined within the rating schedule for respiratory disorders.  In comparison to the findings discussed above, which are directly pertinent to the rating criteria, the finding of SSA as to the level of disability is accorded less probative weight.  

As a preponderance of the evidence is against any rating in excess of 30 percent, the Board concludes that the benefit sought on appeal in this case is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Disability Ratings

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding CVID, the Board finds that the first Thun element is not satisfied here as the schedular rating criteria fully contemplate the Veteran's service-connected CVID symptoms.  The criteria specifically provide for ratings based on the presence of reduced hemoglobin, which includes the necessary consequences of weakness, fatigue, and increased incidence of infection.  The criteria also contemplate symptoms of tachycardia, congestive heart failure, dyspnea, cardiomegaly, and syncope.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Regarding the respiratory disability, the Board finds that the first Thun element is not satisfied here as the schedular rating criteria fully contemplate the Veteran's service-connected symptoms.  The criteria specifically provide for ratings based on the presence of coughing with purulent sputum, the requirement of antibiotic usage, hemoptysis, and incapacitation, as well reduced lung capacity and performance.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for either disorder inadequate.  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).


A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for CVID rated at 30 percent from March 7, 1978, and for the respiratory disability rated at 30 percent from December 29, 2008.  The combined disability rating since December 29, 2008, is 50 percent.  Thus, the schedular rating requirement of a combined rating of 70 percent or more is not met in this case.  As the Veteran's combined disabilities do not meet the schedular rating requirement for a TDIU, the Board finds that entitlement to TDIU on a schedular basis is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

With respect to whether the Veteran may be entitled to TDIU on an extraschedular basis under the application of the provisions of 38 C.F.R. § 4.16(b), this will be addressed in the REMAND section below.



Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in August 2004, November 2004, December 2004, March 2006, July 2009, and July 2014, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and records from the Social Security Administration.  The RO has also obtained thorough medical examinations regarding each claim, as well as medical opinions addressing employability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's November 2013 remand instructions by obtaining additional VA treatment records and readjudicating the rating claims, and by adjudicating the issue of TDIU entitlement, to include whether referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Since December 29, 2008, a rating in excess of 30 percent for CVID is denied. 

Since December 29, 2008, a rating in excess of 30 percent for the respiratory disability is denied.

Since December 29, 2008, a schedular TDIU is denied.


REMAND

The Veteran contends that his service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation without consideration of his nonservice-connected disorders.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

The Veteran has submitted an opinion from an individual identified as a Vocational Rehabilitation Consultant.  The opinion of E. Calandra, dated in April 2013, opines that the Veteran's service-connected conditions have necessitated numerous absences from work and have resulted in his inability to secure or follow a substantially gainful occupation since at least October 2000.  

In the November 2014 Supplemental Statement of the Case, the RO questioned whether the absences noted by the Vocational Consultant were even due service-connected conditions.  In a December 2014 addendum, the same Vocational Consultant addressed the issues identified in the Supplemental Statement of the Case, noting a November 1999 report of a therapist which reported hospitalizations fifteen times for bronchial and pulmonary problems.  The Vocational Consultant concluded that the respiratory issues directly caused the absenteeism; and, due to his absenteeism exceeding what would customarily be tolerated in the competitive work force, the nature of which can be traced to his service-connected conditions, he concluded that the Veteran has been unable to secure or follow a substantially gainful occupation since at least October 2000.  

The Board is legally precluded from assigning an extraschedular rating in the first instance.  Nevertheless, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

As there is competent evidence that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation, the Board finds that a referral for extraschedular consideration is warranted.  

Accordingly, the claim of entitlement to a TDIU on an extraschedular basis is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular TDIU is warranted both prior to and since December 29, 2008.  

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of this rating claim.  See 38 C.F.R. § 3.655 (2015). 

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


